Citation Nr: 1719383	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  16-62 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1957 to September 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  In a June 2008 rating decision, the RO denied service connection for bilateral hearing loss; the Veteran did not perfect his appeal as to this claim.

2.  Evidence added to the record since the June 2008 rating decision is cumulative or redundant of evidence then of record, and does not relate to an unestablished fact necessary to establish service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has not been submitted with regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss, and thus, the criteria for reopening have not been met. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The duty to notify was satisfied prior to the RO's initial decision by way of notification provided to the appellant with his Fully Developed Claim Form (VA 21-526EZ) that informed him of his duty and VA's duty for obtaining evidence.  See November 2015 VA Form 21-526EZ.  The notice that accompanies the Fully Developed Claims form informed the Veteran of what evidence is required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.  Thus, the Board finds that the duty to notify the appellant has therefore been satisfied.

With regard to VA's duty to assist, VA has associated with the claims file the Veteran's VA treatment records and multiple buddy statements.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not asserted otherwise.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Reopening the Claim for Service Connection

By way of background, the Veteran filed a claim for service connection for bilateral hearing loss in March 2008.  In a June 2008 rating decision, the RO denied the Veteran's claim because there is no evidence of hearing loss while on active duty, post-service treatment records do not show hearing loss within one year of the Veteran's discharge from active service, and there is no evidence of a nexus between the Veteran's current hearing loss and his period of service.  The Veteran filed a notice of disagreement with the June 2008 rating decision, but did not perfect his appeal and the June 2008 rating decision became final.  38 U.S.C.A. § 7105 (West 2015); C.F.R. §§ 3.104(a), 20.302(b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The claim that led to the present appeal was filed in November 2015.  In a rating decision dated in February 2016, VA denied the Veteran's petition to reopen his claim for service connection for bilateral hearing loss, explaining that there is no evidence of hearing loss while on active duty, post-service treatment records do not show hearing loss within one year of the Veteran's discharge from active service, and there is no evidence of a nexus between the Veteran's current hearing loss and his period of service.

Generally, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2015).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As acknowledged previously, the unestablished fact that is necessary to substantiate the Veteran's claim is evidence of hearing loss in the Veteran's STRs or within one year of his discharge from service, or evidence of a nexus between the Veteran's current hearing loss and his period of service.

The evidence of record in June 2008 includes the Veteran's March 2008 claim for benefits, his STRs, a VA audiology consult report that documents the Veteran's report that he was exposed to noise during service and has had hearing difficulty for twenty to thirty years, and a May 2008 VA examination report that documents the Veteran's report that he worked as a "hands on" contractor for about two years and as a supervisor for the remainder of his career as a contractor.

After the June 2008 rating decision became final, several statements from the Veteran, his former employees, and his children were associated with the file.  They reported that the Veteran's work as a contractor included estimating property damage and engaging in office-based work, and they provided conflicting reports regarding the frequency of the Veteran's visits to job sites.  Although this evidence is new, the Board finds that it is cumulative of evidence that was already of record.  These post-June 2008 statements indicate that the Veteran did not have significant exposure to noise in his post-service work as a contractor because he worked in mostly supervisory roles, but the May 2008 examiner also reported that the Veteran was a "hands on" contractor for about two years, a supervisor for the remainder of his career as a contractor, and visited job sites, which is consistent with the post-June 2008 reports.  Likewise, additional treatment records obtained post-June 2008 do not demonstrate that the Veteran had hearing loss in service or within one year of his discharge from service, nor do they provide evidence of a nexus between the his current hearing loss and his period of service.

In light of the foregoing, the Board finds that new and material evidence was not received subsequent to the last final disallowance of the claim, and thus, the claim is not reopened.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, reopening of the claim for service connection for bilateral hearing loss is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


